Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 9812562 (hereinafter Pat-62). Although the claims at issue are not identical, they are not patentably distinct from each other because:

Regarding claim 1. The claims 1 and 4 of Pat-62 disclose the claim 1.

Regarding claim 4. The claims 1 and 4 of Pat-62 disclose the claim 4.

Regarding claim 18. The claim 18 of Pat-62 discloses the claim 18.

Regarding claim 19. The claims 18-19 of Pat-62 discloses the claim 19.

Regarding claim 20. The claims 18 and 20 of Pat-62 discloses the claim 20.

Claims 2-3, 5 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 9812562 (hereinafter Pat-62) in view of Chiang (US 8975641).

Regarding claim 2. The claims 1 and 4 of Pat-62 disclose the claim 1 except the active layer includes a group III-V compound.
However, Fig 1 of Chiang discloses the active layer 108 includes a group III-V compound (col 3, line 55).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims 1 and 4 of Pat-62 to have the Chiang’s device structure for the purpose of making enhanced high electron mobility transistors with high-power characteristics. 

Regarding claim 3. The claims 1 and 4 of Pat-62 disclose the claim 1 except Regarding claim 3. The semiconductor structure of claim 1, wherein the first layer has a thickness of about 1 nm to about 5 nm.
However, Fig 1 of Chiang discloses wherein the first layer 122 has a thickness of about 1 nm to about 5 nm (col 4, lines 53-54).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims 1 and 4 of Pat-62 to have the Chiang’s device structure for the purpose of making enhanced carrier conductivity with bandgap discontinuity structure near channel area (col 2, lines 30-34). 

Regarding claim 5. The claims 1 and 4 of Pat-62 disclose The semiconductor structure of claim 1 except wherein the primary peak for Al atom concentration is located in the active layer and is distanced below the top surface of the active layer.
However, Chiang discloses the primary peak for Al atom concentration is located in the active layer 112 and is distanced below the top surface of the active layer (col 4, lines 27-51: higher aluminum concentration at the bottom of the gradient layer 120 in contact with the channel layer and further 120 is AlGaN or InAlN with gradient composition and top layer 122 is GaN. And Chiang’s discloses lower aluminum concentration at the top of the gradient layer 120 in contact with the interface layer 122. In light of such teaching, it would have been obvious that the primary peak for Al atom concentration is located in the active layer and is distanced below the top surface of the active layer).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims 1 and 4 of Pat-62 to have the Chiang’s device structure for the purpose of providing enhanced ohmic contact (col 4, lines 31-34). 
 

Regarding claim 7. The claims 1 and 4 of Pat-62 disclose claim 1 except wherein the first layer is blanket disposed at a top of the active layer.
However, Fig 1 of Chiang discloses the first layer 122 is blanket disposed at a top of the active layer 112 (col 3, line 55).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims 1 and 4 of Pat-62 to have the Chiang’s device structure for the purpose of making enhanced high electron mobility transistors with high-power characteristics. 

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 9812562 (hereinafter Pat-62) in view of Chiang (US 8975641) and further in view of Saxler (US 20040061129).

Regarding claim 6. The claims 1 and 4 of Pat-62 in view of Chiang discloses the claim 5 except wherein the primary peak for Al atom concentration is located at the first layer.
However, Fig 1E of Saxler discloses the primary peak for Al atom concentration is located at the first layer 26/24 (Saxler discloses active layers 22/24/26. The first layer is 26/24 and the second layer is 22 which is directly under the first layer. 26 is GaN and 24 is AlGaN and 22 is AlInGaN. In light of such teaching, it would have been obvious that the primary peak for Al atom concentration is located at the first layer 26/24 which is in 24).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims 1 and 4 of Pat-62 and Chiang’s device structure to have the Saxler’s device structure for the purpose of making enhanced high electron mobility transistors with high-power characteristics. 

Allowable Subject Matter
Claims 10-17 are allowed. The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 10. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the extra Al diffused active layer includes a high Al diffusion film at a top surface of the extra Al diffused active layer, the high Al diffusion film possesses a higher Al atom concentration compared to a remaining portion of the extra Al diffused active layer beneath the high Al diffusion film; the gate electrode is distanced from the source/drain electrode by a first distance, and the gate electrode is distanced from a nearest end of the high Al diffusion film at the side of the source/drain electrode by a second distance, and a ratio of the second distance/the first distance is from about 0 to about 0.8”.

Claims 1-9 and 18-20 would be allowable if overcome the nonstatutory double patenting rejections. The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a second layer directly under the first layer at a bottom surface thereof, the first layer possessing a higher aluminum (Al) atom concentration compared to the second layer, and a ratio of a primary peak for Al atom concentration in the first layer to an Al atom concentration in the second layer is from about 1.1 to 2.5”.

Regarding claim 18. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a second extra Al diffused active layer over the first extra Al diffused active layer and overlapping a first portion of the first extra Al diffused active layer and free from overlapping a second portion of the first extra Al diffused active layer; the second extra Al diffused active layer includes a higher aluminum (Al) atom concentration compared to the first extra Al diffused active layer”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826